                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 1 of 9



 1

 2
 3

 4

 5                            UNITED STATES DISTRICT COURT
 6                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7 STATE OF WASHINGTON; STATE OF
   CONNECTICUT; STATE OF MARYLAND;                 The Honorable Robert S. Lasnik
 8 STATE OF NEW JERSEY; STATE OF NEW
   YORK; STATE OF OREGON;
 9 COMMONWEALTH OF                                 No. 2:18-cv-01115-RSL
   MASSACHUSETTS; COMMONWEALTH
10 OF PENNSYLVANIA; and the DISTRICT OF            REPLY IN SUPPORT OF THE
   COLUMBIA,                                       MOTION OF DEFENSE DISTRIBUTED,
11                                                 SECOND AMENDMENT FOUNDATION,
                          Plaintiffs,              AND CONN WILLIAMSON
12                                                 FOR JUDGMENT ON THE PLEADINGS
          v.
13                                                 NOTED FOR CONSIDERATION
   UNITED STATES DEPARTMENT OF                     November 2, 2018
14 STATE; MICHAEL R. POMPEO, in his
   official capacity as Secretary of State;        ORAL ARGUMENT REQUESTED
15 DIRECTORATE OF DEFENSE TRADE
   CONTROLS; MIKE MILLER, in his official
16 capacity as Acting Deputy Assistant Secretary
   of Defense Trade Controls; SARAH
17 HEIDEMA, in her official capacity as Director
   of Policy, Office of Defense Trade Controls
18 Policy; DEFENSE DISTRIBUTED; SECOND
   AMENDMENT FOUNDATION, INC.; and
19 CONN WILLIAMSON,

20                       Defendants.
21

22

23
24
25

26

 REPLY IN SUPPORT OF MOTION                                                Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                Page i                       701 5th Ave Suite 4710
                                                                           Seattle, WA 98104
 No. 18-cv-01115-RSL                                                       Phone: (206) 492-7531
                                                                           Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 2 of 9



 1                                          I. ARGUMENT

 2 A.         The Court Already Excluded the Private Defendants’ Interests from this Action.

 3            The Private Defendants should be dismissed from this case because of how the Court
 4 defined it already: by adopting the Plaintiff States’ restrictive definition of the action’s scope.

 5 The Plaintiff States’ position and the Court’s resulting holdings establish that this action will

 6 adjudicate only one narrow retrospective issue: Whether the Government Defendants’ July

 7 2018 Temporary Modification and license violated the Administrative Procedure Act or Tenth

 8 Amendment. As such, the Private Defendants are not necessary parties.

 9            This action will not adjudicate whether and how the Government Defendants must
10 perform the Settlement Agreement in the future. And it will not adjudicate whether the Private
11 Defendants have a constitutional right to engage in the speech at issue. Because the action

12 will adjudicate no such prospective matters, the feared conflicts that motivate most of the
13 Plaintiff States’ response will never occur.

14            In light of this reality, the Plaintiff States end their response with a revealing
15 concession. They concede that the Court would be obligated to dismiss the Private Defendants
16 from this action if the Private Defendants volunteered a special, extra-legal disclaimer:
17            Recognizing, however, that a party may disclaim a legal interest, the Plaintiff
              States request that any dismissal of the Private Defendants from this case be
18            conditioned on their disclaimer of any legal interest relating to these
19            proceedings—in particular, an express written disclaimer of any interest in the
              Federal Defendants’ further performance pursuant to the settlement agreement,
20            and any interest concerning the effect of these proceedings on the Private
              Defendants’ purported constitutional rights.
21
     Dkt. 119 at 14. The Plaintiff States are right to have acknowledged the general right of
22
     disclaimer. But they are wrong to demand these disclaimers, citing no authority.
23
              The Private Defendants have not—and need not, to warrant dismissal—supply “an
24
     express written disclaimer of any interest in the Federal Defendants’ further performance
25
     pursuant to the settlement agreement.” Dkt. 119 at 14. No such disclaimer is needed because
26

 REPLY IN SUPPORT OF MOTION                                                     Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                 Page 1                           701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                            Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 3 of 9



 1 this action is not adjudicating the issue of whether and how the State Department is required

 2 to comply with the Settlement Agreement.
 3            The Private Defendants also have not—and need not, to warrant dismissal—supply “an

 4 express written disclaimer of . . . .any interest concerning the effect of these proceedings on

 5 the Private Defendants’ purported constitutional rights.” Dkt. 119 at 14. No such disclaimer

 6 is needed because this action is not adjudicating the Private Defendants’ constitutional rights.

 7            These are not open questions. They are already resolved. The Plaintiffs States

 8 disavowed the need to adjudicate any of these issues in the preliminary injunction process and

 9 the Court agreed.        Hence, the preliminary injunction decision holds that the Private

10 Defendants’ constitutional rights are “not relevant to the merits of the APA claims plaintiffs
11 assert in this litigation.” Dkt. 95 at 20. The threshold holding that the Plaintiff States

12 succeeded in obtaining excludes all of these issues from the litigation going forward.
13            Of course the Private Defendants made prophylactic arguments initially to ensure that,

14 if this action adjudicated the latter issues, they would be accounted for properly. But the Court

15 decided not to adjudicate those issues, and it did so at the Plaintiffs States’ behest. Thus, in
16 light of the Plaintiff States’ and Court’s existing positions about what this action truly entails,
17 the Rule 19 test is not met and the Private Defendants should be dismissed.

18            Holding otherwise would do more than just contradict the litigation’s current

19 procedural posture. If the Court changes course and proceeds to adjudicate the Settlement

20 Agreement and/or the Private Defendants’ constitutional rights, immediate reconsideration of

21 the preliminary injunction would have to occur because the action’s “merits” would have

22 changed. Such a change would also necessitate deciding whether the Settlement Agreement’s

23 role as a subject of the action deprives the Court of jurisdiction.
24            So long as the action remains on its current course, however, the next procedural step

25 is clear. In accordance with the complaint, the Plaintiff States’ representations about the

26 action’s scope, and the Court’s prior rulings, the Private Defendants should be dismissed.

 REPLY IN SUPPORT OF MOTION                                                     Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                 Page 2                           701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                            Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 4 of 9



 1 B.         The Plaintiff States Can Obtain Complete Relief from the Government.

 2            Rule 19(a)(1)(A) does not make the Private Defendants necessary parties. That rule

 3 deems a party necessary only if, “in that person’s absence, the court cannot accord complete

 4 relief among existing parties.” Fed. R. Civ. P. 19(a)(1)(A). It does not apply here because the

 5 actions seeks APA relief that only the Government Defendants can supply. See Dkt. 114 at 8.

 6            The Court can set aside this part of Rule 19 quickly because the Plaintiff States do not

 7 try to satisfy it in any serious fashion. Instead, they expressly acknowledge that their case

 8 “asserts no causes of action against the Private Defendants.” Dkt. 119 at 1. And by silence,

 9 they concede that the “Private Defendants can neither supply the Plaintiff States their requested
10 relief nor impede any relief that the Court awards by way of a judgment against the
11 Government Defendants.” Dkt. 114 at 11. Rule 19(a)(1)(A) does not apply here.

12            This conclusion holds true in light of the preliminary injunction’s decision about

13 interim relief. Just like the action’s ultimate merits, the Court can afford “complete relief

14 among existing parties” vis-à-vis the preliminary injunction without the Private Defendants’

15 involvement. The Plaintiff States suggest otherwise with two faulty arguments.
16            As a matter of law, the preliminary injunction does not address the Private Defendants.

17 It does not tell them to do or not to anything. Its commands are directed solely at the

18 Government Defendants. Dkt. 95 at 25. And yet the Plaintiff States suggest that the Private
19 Defendants are “bound by the preliminary injunction to the extent it affects the status of federal

20 law regulating their activities.” Dkt. 119 at 11-12. Not so.

21            No law supports this notion of what it means to be “bound” by an order—not Rule 19

22 law, not injunction law, and not any other law. If being “bound” in this fashion makes the

23 Private Defendants a necessary party, the Plaintiff States ought to explain why the Court is not
24 required to halt this litigation until every other United States person is made a party. After all,
25 the preliminary injunction “affects the status of federal law regulating” not just the Private

26 Defendants, but of all United States persons that the USML pertained to. It enjoins the

 REPLY IN SUPPORT OF MOTION                                                      Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                 Page 3                            701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                             Seattle, WA 98104
                                                                                 Phone: (206) 492-7531
                                                                                 Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 5 of 9



 1 Government Defendants from issuing a Temporary Modification that “permits any United

 2 States person . . . to access, discuss, use, reproduce, or otherwise benefit from the [subject
 3 files].” Dkt. 29-1 at 108. In this respect, the Private Defendants are no more necessary to this

 4 action than are other U.S. persons who have already published the subject files.

 5            Another error occurs when the Plaintiff States cite Rule 65(d)(2) to say that the Private

 6 Defendants are “bound by the preliminary injunction . . . to the extent the Private Defendants

 7 are ‘parties’ with ‘actual notice’ of the injunction.” Dkt. 119 at 11-12. That concern carries

 8 no Rule 19 implications because the injunction supplies no “relief” against the Private

 9 Defendants. Since the injunction does not order the Private Defendants to do or not do
10 anything, the question of whether they are “bound” by its commands is meaningless.
11 Moreover, anyone with “actual notice” of the injunction—regardless of “party” status—is

12 covered by Rule 65(d)(2) provision about being “in active concert or participation” with the
13 Government Defendants. Dismissing the Private Defendants will therefore not affect the

14 extent to which the injunction “binds” them in any meaningful way.

15            Hence, as to both the final judgment and the preliminary injunction, the Court can

16 accord “complete relief among existing parties” without having the Private Defendants as
17 additional parties to this action. Rule 19(a)(1)(A) does not apply.

18 C.         The Private Defendants Claim No Interest in this Action.

19            Rule 19(a)(1)(B) does not make the Private Defendants a necessary party either. That

20 rule deems a party necessary only if, in addition to other demands, the person at issue “claims

21 an interest relating to the subject of the action.” Fed. R. Civ. P. 19(a)(1)(B)(i). It does not

22 apply here because the Private Defendants make no such claim. See Dkt. 114 at 4-5.

23            The Plaintiff States cannot force anyone to claim an interest relating to the subject of

24 this action. And yet the response continues to insist that the Private Defendants claim an
25 interest relating to the subject of the action because “the Private Defendants claim an interest

26 in the settlement agreement.” Dkt. 119 at 12. But even though the Private Defendants have

 REPLY IN SUPPORT OF MOTION                                                       Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                  Page 4                            701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                              Seattle, WA 98104
                                                                                  Phone: (206) 492-7531
                                                                                  Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 6 of 9



 1 an interest in the Settlement Agreement, Rule 19(a)(1)(B) does not apply because the

 2 Settlement Agreement is not “the subject of the action.” The Plaintiff States have definitively
 3 represented to this Court that the Settlement Agreement is “not part of this lawsuit.” Tr. of

 4 Aug. 21 Oral Argument at 46-47. They should be bound to that representation for good.

 5            The Settlement Agreement’s implications for this Court’s subject-matter jurisdiction

 6 have been treated dismissively by the Plaintiff States. But that was back when the Plaintiff

 7 States were representing to the Court that “this is not a contract case at all,” when they told the

 8 Court that their case is “not attacking the settlement agreement itself,” and when they agreed

 9 that the “contractual issues between Defense Distributed and the federal government . . . [are]
10 not in front of [the Court].” Id. at 46-47. If the Settlement Agreement really is the “subject of
11 the action” for Rule 19 purposes, then the jurisdictional problem raised during preliminary

12 injunction proceedings needs to be addressed. See Dkt. 69 (invoking Tucson Airport Auth. v.
13 Gen. Dynamics Corp., 136 F.3d 641, 647 (9th Cir. 1998) (“The district courts have concurrent

14 jurisdiction, with the Court of Federal Claims, over contract claims against the United States

15 for less than $10,000. 28 U.S.C. § 1346(a)(2). In all other contract claims, however, § 1491
16 gives the Court of Federal Claims exclusive jurisdiction to award money damages, and
17 ‘‘impliedly forbids' declaratory and injunctive relief and precludes a § 702 waiver of sovereign

18 immunity.”’’).
19            If the Court continues to hold that the Settlement Agreement is not the subject of this

20 action, no such jurisdictional issues arise. That conclusion—that the Private Defendants do

21 not “claim an interest relating to the subject of the action”—is the most fundamental reason to

22 rejecting the Plaintiff States’ invocation of both Rule 19(a)(1)(B)(i) and Rule 19(a)(1)(B)(ii).

23 See also Dkt. 114 at 6-8 (explaining that, even if it were true that the Private Defendants
24 “claim[ed] an interest relating to the subject of the action,” Rules 19(a)(1)(B) would still not
25 make the Private Defendants a necessary party because the additional requirements of

26 Subsections (i) and (ii) are unmet).

 REPLY IN SUPPORT OF MOTION                                                     Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                 Page 5                           701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                            Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 7 of 9



 1                                        II. CONCLUSION

 2            For these reasons, the Private Defendants respectfully request that the Court issue a

 3 judgment dismissing them from the action with prejudice.

 4

 5

 6

 7

 8

 9
10
11

12
13

14

15
16
17

18
19

20

21

22

23
24
25

26

 REPLY IN SUPPORT OF MOTION                                                   Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS                Page 6                          701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                          Seattle, WA 98104
                                                                              Phone: (206) 492-7531
                                                                              Facsimile: 503-802-5351
                Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 8 of 9



 1 DATED November 2, 2018.

 2
           IMMIX LAW GROUP PC            BECK REDDEN LLP            FARHANG & MEDCOFF
 3

 4         By:_____________________      /s/Charles Flores          /s/Matthew Goldstein
           Joel B. Ard, WSBA # 40104     Charles Flores             Matthew Goldstein
 5                                       cflores@beckredden.com     Farhang & Medcoff
           Immix Law Group PC
 6         701 5th Ave Suite 4710        Beck Redden LLP            4801 E. Broadway Blvd.,
           Seattle, WA 98104             1221 McKinney Street,      Suite 311
 7                                          Suite 4500              Tucson, AZ 85711
           Phone: (206) 492-7531
 8                                       Houston, TX 77010          Phone: (202) 550-0040
                                         Phone: (713) 951-3700      mgoldstein@fmlaw.law
 9
                                         *Admitted Pro Hac Vice     *Admitted Pro Hac Vice
10
11         Attorneys for Defendants      Attorneys for Defendants   Attorneys for Defendants
           Defense Distributed, Second     Defense Distributed      Defense Distributed,
12
           Amendment Foundation, and                                Second Amendment
13         Conn Williamson                                          Foundation, and Conn
                                                                    Williamson
14

15
16
17

18
19

20

21

22

23
24
25

26

 REPLY IN SUPPORT OF MOTION                                              Immix Law Group PC
 FOR JUDGMENT ON THE PLEADINGS             Page 7                        701 5th Ave Suite 4710
 No. 18-cv-01115-RSL                                                     Seattle, WA 98104
                                                                         Phone: (206) 492-7531
                                                                         Facsimile: 503-802-5351
            Case 2:18-cv-01115-RSL Document 125 Filed 11/02/18 Page 9 of 9



 1                                 CERTIFICATE OF SERVICE

 2         I certify that on November 2, 2018, I filed the foregoing with the Court’s CM/ECF system,

 3 which will give notice to all parties and counsel of record. I CERTIFY UNDER PENALTY OF

 4 PERJURY under the laws of the United States of America that the foregoing is true and correct.

 5         DATED this November 2, 2018.

 6           BECK REDDEN LLP

 7           /s/Charles Flores
             Charles Flores
             cflores@beckredden.com
 8           Beck Redden LLP
             1221 McKinney Street,
 9           Suite 4500
             Houston, TX 77010
10           Phone: (713) 951-3700
             *Admitted Pro Hac Vice
11           Attorneys for Defendants
             Defense Distributed
12
13

14

15
16
17

18
19

20

21

22

23
24
25

26

CERTIFICATE OF SERVICE                                                         Immix Law Group PC
                                                                               701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
